Citation Nr: 0715122	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
injuries of the upper and lower extremities.

2.  Entitlement to service connection for peripheral nerve 
damage.

3.  Entitlement to service connection for a chronic 
respiratory condition to include as due to exposure to 
mustard gas.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1956.

The matter is before the Board of Veterans´ Appeals (Board) 
on appeal of a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In pertinent 
part, the RO denied claims of entitlement to service 
connection for post-traumatic injuries of the upper and lower 
extremities and for peripheral nerve damage.  The RO also 
denied an application to reopen a previous final decision on 
the issue of entitlement to service connection for a chronic 
respiratory condition to include as due to exposure to 
mustard gas.  

In May 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In November 2005, a motion to advance the case on the Board's 
docket was granted.

In a decision dated February 2006, the Board reopened the 
claim of service connection for a chronic respiratory 
condition to include as due to exposure to mustard gas.  The 
issues currently on appeal were remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

The Board notes that the claims folder includes a copy of an 
electronic "corporate record" purporting to show that the 
veteran changed his power of attorney from the Disabled 
American Veterans (DAV) to the Military Order of the Purple 
Heart (MOPH) in July 2006.  The RO, however, does not have in 
its possession a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) for MOPH 
and was unable to obtain a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) due to lack of 
response from the veteran.  In March 2007, the Board sent the 
veteran a letter requesting him to clarify his intentions 
with respect to his representation in this case.  He was 
provided a VA Form 21-22a and instructed that he had 30-days 
to return the form identifying his representation.  
Otherwise, the Board would presume he was not represented.  
To date, the veteran has not responded to the request for 
representation clarification and the Board will proceed 
accordingly.


FINDINGS OF FACT

1.  The veteran did not incur a cold injury and was not 
exposed to a vesicant agent, including mustard gas, in 
service.

2.  The veteran's bilateral carpal tunnel syndrome and 
bilateral peripheral neuropathy of the lower extremities 
first manifested many years after service and are not 
causally related to event(s) in service or proximately due to 
service connected disability.

3.  The veteran's respiratory disorders, including COPD, 
pneumonia, chronic pleural effusion and abnormal chest x-ray 
findings, first manifested many years after service and are 
not causally related to event(s) in service.


CONCLUSIONS OF LAW

1.  Post-traumatic injuries of the upper and lower 
extremities were not incurred in or aggravated by active 
service, may not be presumed to have been incurred in active 
service, and is not proximately due to service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.316 
(2006).

2.  Peripheral nerve damage was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in active service, and is not proximately due to service 
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 
3.316 (2006).

3.  A chronic respiratory condition to include as due to 
exposure to mustard gas was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.316 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

RO letters in March 2001 and September 2002 that preceded the 
initial adjudication advised the veteran of the types of 
evidence and/or information deemed necessary to substantiate 
his service connection claims and the relative duties upon 
himself and VA in developing his claims.  A February 2004 
Statement of the Case (SOC) advised the veteran of the 
applicable law, the evidence reviewed, the Reasons and Bases 
for denying his claims, and cited in full the provisions of 
38 C.F.R. § 3.159(b)(1).  Additional VCAA notice was provided 
in October 2004, to include an advisement to send any 
evidence or information in his possession pertinent to his 
claims.  The Board reopened the claim of entitlement to 
service connection for respiratory disability in February 
2006 so that the purposes of providing specific notice on the 
types of evidence and information deemed necessary to reopen 
a claim have been satisfied.  See Kent v. Nicholson, 19 Vet. 
App. 473 (2006).  A July 2006 VCAA letter provided the 
veteran additional notice of the types of evidence and/or 
information deemed necessary to substantiate his claims as 
well as the criteria for establishing a disability rating and 
effective date of award.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In this respect, the veteran has been 
advised of the types of evidence and information necessary to 
substantiate his claims, in particular evidence corroborating 
his claimed full-body exposure to mustard gas and competent 
evidence of a causal relationship between his disabilities 
and event(s) during active service and/or as proximately due 
to service connected disability.  There is no argument that 
any prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
U.S. Vet. App. 03-0320 (March 22, 2007).  As the claims are 
denied, the post-adjudicatory notice of the criteria for 
establishing a disability rating and effective date of award 
is not prejudicial as the issues are moot.  Any notice 
deficiencies were cured by readjudication of the claims in a 
November 2006 Supplemental SOC.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  In an effort to verify the veteran's 
claimed full-body exposure to vesicant agents, the RO has 
complied with the development procedures identified in VA's 
Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, by requesting information from 
the National Personnel Records Center (NPRC), the Defense 
Manpower Data Center (DMDC) and the U.S. Army Chemical and 
Biological Defense Agency.  There are no further sources of 
development on this claim.  As held below, the preponderance 
of the evidence is against a finding of persistent or 
recurrent symptoms of respiratory disability since service 
and, absent any evidence of exposure to vesicant agents 
and/or competent evidence showing an association between his 
respiratory disorders and service, there is no duty to obtain 
medical opinion on this issue.  See McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  Medical opinion, based upon 
review of the claims folder, was obtained on the issues of 
entitlement to service connection for post-traumatic injuries 
of the upper and lower extremities and peripheral nerve 
damage.  The evidence and information of record is sufficient 
to make a determination in these claims, and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.

II.  Factual Basis

According to his statements and testimony of record, the 
veteran asserts that he was exposed to vesicant agents, 
including mustard gas and other gases, in field exercises and 
in sealed gas chambers at Edgewood Arsenal, Maryland.  He 
estimates that he was exposed to chemical warfare agents 15 
days during the month long course.  He attributes his claimed 
disabilities to his chemical warfare agent exposure, to 
include neuronal damage.  He also claims that he incurred a 
cold injury to his extremities in service.

The service medical records disclose that in April 1946 the 
veteran was hospitalized for evaluation of swelling of the 
veins of both legs.  The veteran gave a history of four years 
of progressive swelling of the both legs and thighs, which 
began in basic training in June 1942; in October 1944, he was 
treated with a sclerosing solution, and in September 1945 he 
was placed on limited duty.  On hospitalization, the 
pertinent findings were varicosities over the lower 
extremities and deep enlargement of the saphenous vein.  On 
hospitalization in May 1946 for further observation and 
treatment, the veteran complained of left leg weakness, which 
was worse in cold, damp, and rainy weather.  After orthopedic 
and surgical consultations, a definite diagnosis was not 
established.  The final diagnoses were saphenous varicosities 
and an ill-defined condition of the neurocirculatory system 
of the left leg, manifested by episodes of coldness, pain, 
and weakness of the left leg, exaggerated by use and climatic 
conditions.  A Disposition Board in July 1946 found that the 
ill-defined condition of the neurocirculatory system of the 
left leg existed prior to service and was not aggravated by 
service.

Service personnel records show that, beginning in September 
1946, the veteran attended a four-week Officers Gas Course at 
the Chemical Warfare School at the Edgewood Arsenal, 
Maryland.  Of note, he served in Alaska from June 1943 to 
February 1944.

Thereafter, the veteran's service medical records disclose 
his treatment for acute pharyngitis and tonsillitis in 
September 1947.  An April 1948 physical examination showed 
normal clinical evaluations of his lungs, chest, upper 
extremities, lower extremities and neurologic system.  A 
chest x-ray examination showed normal lung fields.

The veteran's service medical records next show his treatment 
for acute pharyngitis in February 1949; acute tonsillitis in 
March 1949; tonsillitis with tonsillectomy in January 1950; 
bronchitis in October 1950; acute pharyngitis with 
peritonsillar infection in February 1951; upper respiratory 
infection (URI) and bronchitis in January 1953; sudden pain 
in left chest in February 1953 with negative chest x-ray 
examination; early bronchitis in June 1953; URI in October 
and November 1953; common cold in July 1954; slight 
pharyngitis October 1954; and URI/bronchitis/acute 
pharyngitis in March 1955.  A November 1955 annual medical 
evaluation included the veteran's report of a ruptured muscle 
of his left leg.  A chest x-ray examination was negative, and 
physical examination indicated normal clinical evaluations of 
his lungs, chest, upper extremities, lower extremities and 
neurologic system.  He was treated for a common cold in 
December 1955.

On his separation examination in September 1956, the veteran 
reported a 10-year history of intermittent pain and weakness 
in the right leg; post-nasal drip that awakened him at night; 
cramps in his legs after excessive exercise; rupture of the 
left gastrocnemius in May 1954; and a two-year history of 
periodic coughing of blood after arising in the mornings.  A 
chest x-ray examination was negative.  He was diagnosed with 
mild varicosities of the right and left thighs and given 
normal clinical evaluations of his lungs, chest, upper 
extremities, lower extremities and neurologic system.

Post-service VA clinical records disclose that, in September 
1979, the veteran underwent bilateral vein stripping and 
ligation due to swelling and tenderness in the legs.  A chest 
x-ray examination conducted at that time showed some chronic 
parenchymal changes.

In a February 1980 rating decision, the RO granted service 
connection for bilateral varicose veins.  Varicose veins are 
currently rated as 50 percent disabling under the criteria in 
effect prior to January 1998.  The 50 percent for varicose 
veins encompasses severe bilateral involvement above and 
below the knee with edema and symptoms of pain or cramping on 
exertion.

Thereafter, the veteran's medical records reflect his 
continued problems with edema and pain of the lower 
extremities.  The findings included chronic venous 
insufficiency with edema, which was associated with varicose 
veins (1980 and 1987), and either chronic venous 
insufficiency or stasis (1982 to 1984).  In April 1981, he 
was diagnosed with hypertension, and congestive heart failure 
(CHF) questionably secondary (2°) to pulmonary disease.  A 
pulmonary function test (PFT) was interpreted as showing 
restrictive impairment.  Clinical findings of crepitance and 
crackles in 1982 were assessed as questionably (?) related to 
restrictive impairment.  A May 1983 chest x-ray examination 
showed no active pulmonary or pleural pathology.  Basilar 
crackles in the lungs were reported in 1984.  

In August 1990, the veteran reported a 5-day history of left 
lower rib pain that occurred mostly with a chronic non-
productive cough.  A chest x-ray (CXR) examination was 
interpreted as clear.  He was given an impression of chest 
wall pain.  In July 1992, he was treated for pneumonia.  
August 1992 chest x-ray examinations included a finding of 
chronic left lower lobe density most likely representing 
parenchymal scarring.  In 1993, the assessment was peripheral 
vascular disease with chronic venous insufficiency.  An April 
1993 private clinical record included diagnoses of 
lumbosacral strain with sciatica and L4-5 disc syndrome.  He 
was treated for URI/sinusitis in November 1993.  In June 
1993, he was hospitalized with complaint of the onset of 
chest pain with shortness of breath (SOB) and fatigue.  He 
was diagnosed with atypical chest pain with a secondary 
diagnosis of hypertension.

On VA examination in February 1995, the veteran denied any 
specific history of pulmonary disease, including asthma, 
tuberculosis, pneumonia, pleurisy, etc.  He did have a 
hospitalization in 1993 for shortness of breath with fluid in 
his lungs, but his symptoms had resolved and had not 
recurred.  He stated that, in 1946, he participated for 
several weeks in experiments involving war gases.  He wore a 
mask and suit.  He remained asymptomatic.  The diagnosis was 
no significant history of pulmonary disease with possible 
episode of congestive heart failure in 1993.  The examiner 
commented that the veteran was exposed to war gases in 
service wearing proper protection.  An additional VA 
examination report noted that the veteran had been recently 
diagnosed with diabetes mellitus.

VA clinical records reflect that the veteran was treated for 
pneumonia in December 1997.  His subsequent records reflect 
his treatment for non-insulin dependent diabetes mellitus 
(NIDDM).

In May 1999, the veteran received private medical treatment 
for symptoms of chest pain, shortness of breath and weakness.  
X-ray examination of the chest showed mild cardiomegaly and 
probable bibasilar atelectasis.  He was diagnosed with new 
onset transient ischemic attack (TIA).  A December 1999 
private deep venous Doppler ultrasound of the lower 
extremities, to investigate symptoms of leg swelling, found 
no evidence of deep venous thrombosis.

In a December 1999 statement, the veteran reported that he 
had been exposed to toxic gasses while being sealed in steel 
chambers without appropriate protective clothing and masks.  
He reported that the gasses included mustard gas, Lewisite, 
Adamsite, white phosphorus, and tear gas.  He reported having 
recurrent bouts of pneumonia in 1944, 1948 and thereon.  He 
reported symptoms of numbness and tingling sensation of his 
upper and lower extremities that he attributed to a long-term 
posttraumatic injury.

On VA examination in January 2000, the veteran complained of 
weakness, cramping, pain and swelling of his lower 
extremities.  Physical examination findings of edema and 
stasis dermatitis were associated with varicose veins.  

VA clinic records show that, in January 2000, the veteran 
complained of pain in both legs which he related to cold 
exposure in Alaska with subsequent vein surgery.  The 
assessment was leg pain secondary to cold injury in the past.  
In March 2000, he complained of painful neuropathy in both 
legs which was attributed to the service-connected disability 
with vein stripping.  An April 2000 clinical record assessed 
cold immersion injury with chronic venous insufficiency and 
painful neuropathy.  He was treated for pneumonia in June 
2000, and bronchitis in September 2000 and February 2001.  In 
March 2001, the assessment was leg pain secondary to 
peripheral vascular disease (PVD).  

A March 2001 statement from the veteran's daughter, who is a 
medical doctor, indicated that the veteran experienced severe 
leg and foot pain as a result of chronic ongoing circulation, 
including insufficient circulation, venous flow, damage 
problem, neuropathy and stroke.  The veteran also had a 
chronic pulmonary condition repeatedly noted on chest x-rays 
that required investigation.

An April 2001 VA clinical record included the veteran's 
report of a long history of low back pain and history of 
injury to the lower extremities (LE's) in the war from ice.  
He complained of paresthesia and hypersensitivity in his 
upper and lower extremities, and had been diagnosed with 
reflex sympathetic dystrophy (RSD) in the LE's.  A magnetic 
resonance imaging scan (MRI) in August 2001 was interpreted 
as showing mild changes of the lumbar spine with evidence of 
disc desiccation and anterior osteophytes.  In December 2004, 
the assessment was chronic edema secondary to venous 
insufficiency.

A March 2003 statement from the veteran's former spouse 
recalled him suffering from frostbite to his legs and feet in 
1942 while stationed in Alaska.  She also recalled his 
undergoing a special gas-training course in 1946 and his 
being hospitalized due to illness after that course.  

A March 2003 statement from the veteran's current spouse 
recalled a VA physician diagnosing the veteran with a 
frostbite injury resulting in chronic leg pain, swelling and 
skin abnormalities.

A March 2003 statement from the veteran's physician daughter 
recalls the veteran having stasis pigmentation, eczema, 
swollen feet and legs for the past 15 years.  He had obvious 
varicose veins on his legs.  She recalled that doctors 
performed surgery on his legs in the late 1970's due to 
injury caused by frostbite while in the Army.  She was also 
aware that he was being treated for a chronic lung condition 
with chronic obstructive pulmonary disease (COPD) and chronic 
pleural effusion.

A June 2003 Decision Review Officer (DRO) conference 
worksheet included a comment that the veteran's daughter 
provided an opinion on the probabilities that the veteran's 
diseases were related to vesicant exposure, to include a 98-
99% probability for his cerebrovascular accident (CVA), 
stroke and peripheral nerves, and a 90-95% probability for 
his dysthesias.

In May 2005, the veteran testified to inservice exposure to 
five different chemical agents while in a closed chamber.  
Within 5-10 years of his exposure, he had experienced sexual 
dysfunction and sought treatment with a neurologist.  He 
stated that conditions such as coronary artery disease and 
myocardial infarction had become severe while in service, but 
he had not sought treatment until the late 1960's or early 
1970's.  He could not recall any specific heart symptoms he 
had in service.  He had never been told by any doctor that 
his problems were due to chemical exposure, to include 
mustard gas.

In July 2006, the veteran underwent VA examination based upon 
review of his claims folder and findings from an 
electromyography and nerve conduction velocity (EMG/NCV) 
study.  He reported a one-year history of pain in the feet, 
pain in the hands, numbness of the feet and cramping of the 
left hand.  Following examination, EMG/NCV study and review 
of the claims folder, the examiner provided the following 
diagnoses and opinions:


IMPRESSION:
1.  THERE IS CLINICAL AND ELECTRODIAGNOSTIC 
EVIDENCE CONSISTENT WITH BILATERAL CARPAL 
TUNNEL SYNDROME.
2.  THERE IS CLINICAL AND ELECTRODIAGNOSTIC 
EVIDENCE CONSISTENT WITH SEVERE PERIPHERAL 
NEUROPATHY AFFECTING THE LOWER EXTREMITIES.

RECOMMENDATIONS:

1.  The bilateral carpal tunnel syndromes are 
due to the patient's diabetes.
2.  The peripheral neuropathy affecting the 
lower extremities is due to the diabetes.
3.  The peripheral neuropathy is not due to the 
patient's varicose veins and is not due to 
peripheral vascular disease.  The peripheral 
neuropathy is due to the patient's diabetes.
4.  I have received and reviewed the patient's 
C-file.

In an effort to corroborate his claim of exposure to chemical 
warfare agents, the veteran has submitted several articles on 
the military testing of mustard gas.  One article describes 
Edgewood Arsenal as being the hub of the military's research 
and development of chemical warfare.  Between 1922 and 1975, 
more than 10,000 people, mostly military personnel, submitted 
to chemical and biological testing, to include mustard gas 
and nerve agents.  The most severe tests were conducted in 
the 1940's with the early testing program involving higher 
concentrations of mustard agent and Lewisite without 
protective clothing.  Another article estimated that 60,000 
service men were exposed to blistering agents; most received 
only a drop or two on the arm but at least 4,000 were exposed 
to high levels of gas in sealed gas chambers with varying 
amounts of protective clothing.  Some subjects incurred 
severe burns and inhalation injuries.  Additional articles 
describe the properties and health effects of exposure to 
white phosphorus, yellow phosphorus, sulfar mustard, Lewisite 
and Adamsite.  Another article reports that the Department of 
Defense had incomplete information regarding the test 
participants.

According to M21-1, Part 3, Chapter 5, Subchapter II, Section 
5.18, the Army conducted research into the effects of 
chemical warfare on individuals for several years prior to 
WWII through 1975.  Projects included the use of mustard 
gases and other types of chemicals.  Prior to the early 
1950s, information about a person's participation in any kind 
of testing by the Army was placed in the individual's service 
medical records (that were maintained by NPRC).  Since the 
1950s, the records on testing for "medical volunteers" have 
been compiled in different formats and stored in a number of 
locations such as microfiche, magnetic tape, or paper.  For 
testing prior to 1955, information could be obtained from the 
U.S. Army Chemical and Biological Defense Agency.  
Additionally, the DMDC maintains a database containing 
information on Army persons who may have been exposed during 
World War II to mustard gas and lewisite during testing 
programs, production, storage or transportation.  

In this case, the veteran's service medical records contain 
no information about his exposure to chemical warfare agents.  
In August 2006, the NPRC indicated that the veteran's records 
may be fire related, and that there was no evidence of 
exposure to chemical agents available in alternative record 
sources.

A June 1994 letter from the U.S. Army Chemical and Biologic 
Defense Command indicated they had no documentation on the 
veteran.  His attendance at the Chemical Warfare School at 
Edgewood Arsenal was acknowledged, but they did not have 
documentation detailing the specific classes he took to 
confirm his exposure to mustard agent.  The following general 
information was provided:

        a.  The Chemical Warfare School, as part of 
its curriculum, conducted classes in the 
identification of chemical warfare agents and 
protection against these agents.  These classes 
were taught using lecture, demonstration, and 
student exercises.
        b.  One of these courses, involved the use of 
the gas obstacle course.  This course did use small 
amounts of actual mustard gas agent to achieve 
limited areas of ground contamination.
        c.  Students were to test for ground 
contamination and collect samples of earth.  They 
were also to visually examine several cards placed 
on foliage in the area to note the varying degree 
of contamination.
        d.  Prior to entering the gas obstacle course, 
students were issued a gas mask and a tube of 
protective ointment to use in the event of 
accidental contact with mustard agent.
        e.  A gas chamber was also utilized.  This 
chamber used tear gas and or chlorine as the 
prescribed chemical agents.  Students may have 
entered the chamber unmasked or removed their masks 
for at least one entry.  This was done to prove the 
value of the protection afforded by the proper use 
of the gas mask.

(emphasis original).

A July 2006 letter from DMDC indicates that they have no 
information concerning the veteran, and that he had not been 
employed with their agency.

III.  Legal Criteria

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The absence of any 
one element will result in the denial of service connection.  
See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, VA 
amended 38 C.F.R. § 3.310, effective October 10, 2006, to add 
an additional section to incorporate the holding in Allen.  
71 Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Absent a causal relationship, this 
new provision does not apply.

The veteran has been diagnosed with carpal tunnel syndrome of 
the upper extremities, peripheral neuropathy of the lower 
extremities, bronchitis, COPD, pleural effusion and 
pneumonia.  These diseases are not listed as chronic in 
nature that may be presumptively service connected if 
manifested to a degree of 10 percent or more within one year 
of separation from active service, although an organic 
disease of the nervous system is subject to presumptive 
service connection.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2006).

VA regulations provide that exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (2006).  Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

IV.  Analysis

At the outset, the veteran alleges that his respiratory, 
upper extremity and lower extremity disorders are related to 
exposure to vesicant agents during field exercises and in 
sealed gas chambers at Edgewood Arsenal, Maryland.  He also 
claims that his upper extremity and lower extremity disorders 
are related to a cold injury while serving in Alaska.

The Board first finds, by a preponderance of the evidence, 
that the veteran was not exposed to a vesicant agent in 
service.  His service medical records do not include any 
documentation that he was exposed to a vesicant agent, as was 
the practice in the 1940's.  Additional information requests 
with the NPRC, the U.S. Army Chemical and Biological Defense 
Agency and the DMDC were negative.  The veteran himself has 
not described full-body exposure so as to warrant application 
of the presumption in 38 C.F.R. § 3.316.  Rather, the veteran 
first described wearing a suit and mask in a chamber during 
VA examination in February 1995 that the examiner deemed 
"proper protection," and later alleged that such clothing 
was inadequate.  He does not describe any drop tests to his 
body.  The information provided by the U.S. Army Chemical and 
Biological Defense Agency indicates that gas chamber training 
at the Chemical Warfare School involved either tear gas or 
chlorine.  Additionally, field classes only involved visual 
inspection of small sample cards of mustard gas on located in 
foliage areas.  

The Board next finds, by a preponderance of the evidence, 
that the veteran did not incur a cold injury in service.  His 
service medical records do not document a cold injury in 
service.  Many years after service, he reported to his 
treating physicians a history of cold injury while stationed 
in Alaska leading to his inservice hospitalization and being 
responsible for his bilateral vein stripping with ligation.  
Notably, service medical records document the onset of his 
leg swelling during basic training that was a full year prior 
to him being stationed in Alaska.  The Disposition Board in 
July 1946 made no mention of a cold injury, but rather stated 
that his ill-defined condition of the neurocirculatory system 
had been present prior to his entrance into service.  He has 
stated that physicians who performed his surgery in 1979 
attributed his condition due to a cold injury, but such an 
opinion is not reflected in the record.  He has claimed 
recurrent bouts of pneumonia since service, but his medical 
records reflect no instances of treatment for pneumonia until 
1992.  He denied a history of pulmonary disease to a VA 
examiner in February 1995 reporting to be asymptomatic since 
a 1993 treatment for symptoms of shortness of breath with 
fluid in his lungs.  Overall, the veteran is not shown to be 
a reliable historian and his claimed history of cold injury 
is not credible when considered against the entire 
evidentiary record.

The veteran claims a disability involving the upper and lower 
extremities self-described as post-traumatic injuries of the 
upper and lower extremities and peripheral nerve damage.  As 
indicated above, his compensation for service connected 
varicose veins encompasses symptoms of edema, pain and 
cramping on exertion.  The claim before the Board concerns 
the veteran's symptoms of paresthesia and numbness of the 
upper and lower extremities.  Medical evidence of record 
provides diagnoses of bilateral lower extremity peripheral 
neuropathy and bilateral carpal tunnel syndrome.  Thus, the 
first element of a service connection claim of competent 
evidence of a current disability is satisfied.

As for the second element of service connection, the service 
medical records do show a diagnosis of saphenous varicosities 
and an ill-defined weakness of the left leg manifested by 
episodes of coldness, pain and weakness of the left leg.  
There is no lay or medical report in service of paresthesia 
and/or numbness of the upper or lower extremities.  Other 
than the varicose veins, physical evaluations in May 1948 and 
November 1955, as well as at the time of separation from 
service in 1956, showed normal clinical evaluations of the 
upper extremities, lower extremities and neurologic system.  
The post-service medical records first reflect a diagnosis of 
lumbosacral strain with sciatica in 1993, a diagnosis of 
diabetes mellitus in 1995, and lay report of numbness and 
tingling sensation in the upper and lower extremities in 
1999.  The lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

The record includes medical statements that have attributed 
the etiology of the veteran's symptoms of numbness and 
tingling in the hands and feet to either reflex sympathetic 
dystrophy, peripheral vascular disease, peripheral 
neuropathy, or a cold injury.  VA examination in July 2006, 
that was based upon review of the claims folder, physical 
examination of the veteran and an EMG/NCV study, found that 
the veteran's upper extremity symptoms were diagnosed as 
carpal tunnel syndrome, and that his lower extremity symptoms 
were diagnosed as severe peripheral neuropathy.  The examiner 
opined that both disabilities were due to nonservice 
connected diabetes mellitus, and not causally related to 
varicose veins or peripheral vascular disease.  

On this record, the Board finds that the preponderance of the 
evidence establishes that the veteran's bilateral carpal 
tunnel syndrome and bilateral peripheral neuropathy of the 
lower extremities were first manifested many years after 
service and are not causally related to event(s) in service 
or proximately due to service connected disability.  In so 
deciding, the Board deems the veteran as competent to 
describe his symptoms such as numbness and paresthesia and 
finds his report of the onset of symptoms many years after 
service as most consistent with the evidence of record.  As 
held above, the veteran's report of a cold injury and 
exposure to mustard gas in service is not credible.  His 
personal opinion that his bilateral carpal tunnel syndrome 
and bilateral peripheral neuropathy of the lower extremities 
are due to events in service holds no probative value as he 
is not shown to possess the requisite expertise to speak to 
issues involving medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  Similarly, the lay recollections by the 
veteran and his lay witnesses as to diagnoses provided by his 
physicians do not constitute competent evidence supportive of 
his claim.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993).  To the extent his 
peripheral neuropathy may be considered an organic disease of 
the nervous system, such disability was not manifested within 
one year from his discharge from service so that service 
connection on a presumptive basis is not warranted.

Finally, the record does include clinician assessments that 
the veteran manifests a cold immersion injury responsible for 
his complaints of numbness and paresthesia.  Additionally, 
the veteran's physician daughter has provided opinion that 
there is a 98-99% probability that the veteran's peripheral 
nerve disorder is related to his exposure to vesicant agents.  
These statements of service etiology are based upon premises, 
namely a cold injury and exposure to vesicant agents, that 
are factually inaccurate.  Thus, these opinions do not 
constitute competent evidence supportive of the claim.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Swann v. Brown, 5 
Vet. App. 229 (1993)) (an adequate medical opinion can be 
based solely on a veteran's lay statements, unless the facts 
provided turn out to be inaccurate or are otherwise 
contradicted by the evidence of record).

With respect to his respiratory disorder, the veteran's 
medical records reflect abnormal chest x-ray findings, 
restrictive impairment demonstrated by PFT, and an assessment 
of COPD and chronic pleural effusion by the veteran's 
physician daughter based upon review of chest x-ray 
examination reports.  Therefore, the first element of a 
service connection claim of competent evidence of a current 
disability is satisfied.

As for the second element of service connection, the service 
medical records do reflect treatment for bronchitis, URI, 
pharyngitis, and common colds.  However, physical evaluations 
in May 1948 and November 1955, as well as at the time of 
separation from service in 1956, showed normal clinical 
evaluations of the lungs and chest with negative x-ray 
findings of the chest.  The post-service medical records 
first reflect chest x-ray abnormality of parenchymal changes 
in 1979, restrictive impairment on PFT in 1981, three 
instances of treatment for pneumonia since 1992 and two 
instances of treatment for bronchitis beginning in 2000.  The 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder is a 
factor for consideration in deciding a service connection 
claim.  Maxson, 230 F.3rd at 1333.

As the veteran did not have full-body exposure to a vesicant 
agent in service, service connection for bronchitis or COPD 
on a presumptive basis is not warranted.  The veteran's 
report of recurrent pneumonia since service is contradicted 
by his report of symptomatology to the VA examiner in 
February 1995 and is not corroborated by any documentary 
evidence.  The Board finds that his report of continuity of 
symptomatology is unreliable and not credible.  There is no 
competent evidence of record that his current respiratory 
disorder first manifested in service and/or is causally 
related to an event in service.  

There is no reasonable doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
The claims, therefore, must be denied.

ORDER

Service connection for post-traumatic injuries of the upper 
and lower extremities is denied.

Service connection for peripheral nerve damage is denied.

Service connection for chronic respiratory condition to 
include as due to exposure to mustard gas is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


